               Case 2:20-cr-00130-JAM Document 11 Filed 07/29/20 Page 1 of 3

 1
   MCGREGOR W. SCOTT
 2 United States Attorney
   GRANT B. RABENN
 3 Assistant United States Attorney                                                FILED
   501 I Street, Suite 10-100                                                      Jul 29, 2020
 4 Sacramento, CA 95814                                                        CLERK, U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF CALIFORNIA

   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO.      2:20-cr-0130 JAM
12                                 Plaintiff,            VIOLATIONS: 21 U.S.C. §§ 846 And 841(a)(1) &
                                                         (b)(1)(c)– Conspiracy to Distribute and Possess with
13                          v.                           the Intent to Distribute a Controlled Substance

14   HUNTER SECREST,

15                                Defendant.

16

17                                              INFORMATION

18 COUNT ONE: [21 U.S.C. §§ 846 and 841(a)(1) & (b)(1)(C)– CONSPIRACY TO DISTRIBUTE AND
               POSSESS WITH THE INTENT TO DISTRIBUTE A CONTROLLED SUBSTANCE]
19

20          The United States Attorney charges: T H A T
21                                              HUNTER SECREST,
22 defendant herein, beginning at a time no later than in or around April 2020 and continuing through in or

23 around July 2020, in the County of Sacramento, State and Eastern District of California, and elsewhere,

24 did conspire with other persons, knowing and unknown, to knowingly and intentionally distribute and

25 possess with the intent to distribute a controlled substance, to wit: heroin, a Schedule I controlled

26 substance; psilocybin, a Schedule I controlled substance; lysergic acid diethylamide (LSD), a Schedule I

27 controlled substance; cocaine, a Schedule II controlled substance; methamphetamine, a Schedule II

28 controlled substance; fentanyl, a Schedule II controlled substance; oxycodone, a Schedule II controlled


      INFORMATION                                        1
               Case 2:20-cr-00130-JAM Document 11 Filed 07/29/20 Page 2 of 3

 1 substance; morphine, a Schedule II controlled substance; ketamine, a Schedule III controlled substance;

 2 alprazolam, a Schedule IV controlled substance; and valium, a Schedule IV controlled substance, all in

 3 violation of Title 21, United States Code, Sections 846 and 841(a)(1) & (b)(1)(C).

 4    Dated:                                               MCGREGOR W. SCOTT
                                                           United States Attorney
 5

 6                                                  By:
                                                           GRANT B. RABENN
 7                                                         Assistant
                                                           A  i t tU United States
                                                                       it d St     Attorney
                                                                               t Att
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      INFORMATION                                      2
              Case 2:20-cr-00130-JAM Document 11 Filed 07/29/20 Page 3 of 3
                              United States v. HUNTER SECREST
                                   Penalties for Information


COUNT 1:          HUNTER SECREST

VIOLATION:        21 U.S.C. § 846 and 841(a)(1) & (b)(1)(C) – Conspiracy to Distribute and Possess with
                  Intent to Distribute a Controlled Substance

PENALTIES:        A maximum of up to 20 years imprisonment
                  Fine of up to $1,000,000; or both fine and imprisonment
                  A mandatory 3 years of supervised release

SPECIAL ASSESSMENT: $100 (mandatory on each count)
